 

Exhibit 10.1

  

 

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT (this “Agreement”) is entered into on June 8, 2016 by
and between STUART M. PAGE (“Executive”) and GLORI ENERGY INC., Delaware
corporation, and its affiliated companies, corporations, business associations,
parents and subsidiaries (collectively, “Company”). Executive and Company are
sometimes referred to herein as a “Party” and collectively as the “Parties.”

 

WHEREAS, Executive is an employee of Company;

 

WHEREAS the Parties entered into an Employment Agreement dated April 14, 2014
(“Employment Agreement”) governing the terms of Executive’s employment with the
Company; and

 

WHEREAS, the Parties now desire to enter into this Agreement for the purpose of
providing for the orderly separation of service of the Executive from Company.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration set forth in this Agreement, the receipt
of which is acknowledged, Executive and Company agree as follows:

 

1. Separation from Employment; Resignation from Directorships and Officer
Positions; Public Disclosure. Employee and Company agree that Employee’s
employment with Company is terminated effective on June 2, 2016 (the
“Termination Date”). Employee hereby resigns from all positions as a director
and/or officer of the Company, including any of its affiliates or subsidiaries.
All public release of information relating to Executive’s separation shall be
solely made by the Company

 

2. Payment. Executive shall be paid severance compensation (“Severance”) in
accordance with Section 8(a) of the Employment Agreement as if Executive has
resigned for “good reason” as provided therein. The conditions, obligations and
covenants contained in Section 4 and Sections 8 through 27 of the Employment
Agreement survive the execution of this Agreement.

 



 - 1 - 

 

 

3. Release. In consideration of the promises and covenants made in this
Agreement, Executive, for himself, his heirs, executors, administrators and
assigns, does hereby RELEASE, ACQUIT AND FOREVER DISCHARGE Company and each of
its present and former officers, directors, shareholders, employees, affiliates,
agents, representatives, successors and assigns (all of whom are hereinafter
collectively referred to as “Releasees”) from any and all claims, demands,
causes of action and liabilities of any kind or character, which Executive ever
had, now has or may hereafter have against any of Releasees, arising out of any
act, omission, transaction or event occurring prior to or as of the Effective
Date, including, without limitation, those related to Executive’s employment by
Company, the termination of his employment, including any rights or benefits
thereunder; provided, however, that Executive shall be entitled to enforce
Executive’s rights to the Severance in Section 2 hereof. Without limiting the
generality of the foregoing, it is understood and agreed that this release
constitutes and includes a release by Executive of Releasees from any and all
claims, grievances, demands, charges, liabilities, obligations, actions, causes
of action, damages, costs, losses of services, expenses and compensation of any
nature whatsoever, whether based on tort, contract or other theory of recovery,
on account of, or in any way growing out of, Executive’s employment with or
separation from Company, including, but not limited to, any claims arising under
any of the following statutes: Title VII of the Civil Rights Act of 1964; the
Americans with Disabilities Act of 1990; the Age Discrimination in Employment
Act; the Older Workers’ Benefit Protection Act; the Fair Labor Standards Act;
the National Labor Relations Act; the Fair Credit Reporting Act; the Executive
Retirement Income Security Act; the Texas Commission on Human Rights Act; the
Texas Payday Law; the Texas Labor Code; the Texas Workers’ Compensation Act; and
any other foreign, state or federal statute or regulation governing the
employment relationship or Executive’s rights, or Company’s obligations, in
connection with any of the foregoing. This release also constitutes a release of
any claim or cause of action for the following: invasion of privacy; intentional
or negligent infliction of emotional distress; wrongful termination; promissory
estoppel; false imprisonment; defamation; negligent hiring, retention, and/or
supervision; negligence or gross negligence; breach of express or implied
contract; breach of any implied covenant; tortious interference with contract or
business relations; misrepresentation; deceptive trade practices; fraud; denial
of employment benefits, including, but not limited to, health and retirement
benefits (other than any amounts due under Company’s group medical and dental
plan for medical or dental services rendered to Executive or his dependents
prior to the Termination Date and other than rights of Executive concerning
Executive’s 401(k) account maintained under Company’s 401(k) plan) and any other
employment-related claims, or for any personal injuries, however characterized,
or by virtue of any facts, acts or events occurring prior to or as of the
Effective Date of this Agreement. Notwithstanding anything to the contrary in
this Agreement, this release does not constitute a release or waiver of
Executive’s right to file a charge or participate in an investigation or
proceeding conducted by the Equal Employment Opportunity Commission (“EEOC”) or
any other governmental entity with jurisdiction to regulate employment
conditions or relations; however, Executive does release and relinquish any
right to receive any money, property or any other thing of value, or any other
financial benefit or award, as a result of any proceeding of any kind or
character initiated by the EEOC or any other governmental entity with
jurisdiction to regulate employment conditions or relations.

 

4. Waiver. Executive hereby acknowledges and agrees that the Release set forth
in Section 3 hereof is a general release against Releasees, and Executive, for
himself, his heirs, executors, administrators and assigns, does hereby expressly
waive and assume the risk of any and all claims for damages against any of
Releasees that exist as of the date of this Agreement but of which he does not
know or suspect to exist, whether through ignorance, oversight, error,
negligence or otherwise, and which, if known, would materially affect
Executive’s decision to enter into this Agreement.

 

5. No Admission; Savings Clause. Neither the execution of this Agreement, nor
the performance of the consideration given for this Agreement, shall constitute
nor be deemed to be an admission of liability on the part of any Party hereto,
all of which is expressly denied. Should any provision of this Agreement be
declared or be determined by any court to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be a part of
this Agreement.

 



 - 2 - 

 

 

6. Acknowledgments. Executive acknowledges that he has fully informed himself of
the terms, contents, conditions and effects of this Agreement and that, in
executing this Agreement, he does not rely and has not relied upon any
representation (oral or written) or statement made by Company or its attorneys,
including, but not limited to, any representation or statement with regard to
the subject matter, basis, or effect of this Agreement. Executive further
acknowledges the following: that he has been advised to consult with an attorney
prior to executing this Agreement; that he is of sound mind and otherwise
competent to execute this Agreement; and that he is entering into this Agreement
knowingly and voluntarily and without any undue influence or pressures. If
Executive violates the terms of any of the provisions of this Agreement or the
provisions of the Employment Agreement that survive its execution or challenges
the effectiveness of any release provided herein, Company shall have the right
to immediately terminate this Agreement and Company shall have no obligation to
pay any Severance.

 

7. No Assignment. Executive warrants that he has not conveyed or assigned any
interest in the any of the matters or claims being released or waived in this
Agreement.

 

8. Time Period for Enforceability. Company’s obligation to pay the Severance is
contingent upon Executive executing and returning this Agreement to Company
pursuant to the terms of this Agreement.

 

 

[Signature page follows] 

 

 - 3 - 

 

 

EXECUTED AND EFFECTIVE as of June 8, 2016. 

 

  Glori Energy Inc.       By     Name:     Title:                 Stuart M. Page
        Date:  

  

 



Signature Page to Separation Agreement

 



 



